t c memo united_states tax_court raymond bourbeau petitioner v commissioner of internal revenue respondent docket no 6898-02l filed date raymond bourbeau pro_se d sean mcmahon for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under i r c section motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law background petitioner filed his and federal_income_tax returns on date date and date respectively petitioner did not make any payments when he filed his returns based on petitioner’s returns for and respondent assessed the following amounts addition_to_tax for addition to failure_to_pay_tax for assessment year tax estimated_tax failure to pay interest date dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure from date through date petitioner made payments totaling dollar_figure that respondent applied to petitioner’s outstanding tax_liability for respondent also applied an overpaid credit from to petitioner’s outstanding tax_liability for additionally respondent applied estimated_tax declarations to petitioner’s outstanding tax_liability for on date date date and date on or about date respondent filed a notice_of_federal_tax_lien tax_lien regarding petitioner’s income_tax liabilities for and at the u s district_court in boston massachusetts the tax_lien listed the following amounts owed as of the date of the tax_lien tax period type of tax amount owed dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 hearing notice regarding his income_tax liabilities for and petitioner submitted a form request for a collection_due_process_hearing hearing request regarding his and tax years that respondent treated as being timely submitted in his explanation of why he did not agree with the tax_lien petitioner stated i had no income for tax years that is not exempt eliminated or excluded from gross_income i understand that this may conflict with third party reports which you may have in your files further whether or not i am required to file a tax_return and pay a tax is a factual matter for a trier of fact to determine in order for a trier of fact to make a determination there must be a trial at which evidence and testimony is sic presented as of this date there has been no trial and no trier of fact has made any determination an employee of the irs is not a trier of fact and cannot make a determination as to whether or not i am required to file a return and pay a tax for additional sic see the response letter attached hereto and made a part hereof petitioner included with his hearing request a three-page letter containing frivolous arguments on date appeals officer maureen jenkins sent petitioner a letter informing him that an appeals_office hearing hearing was scheduled for his case on date at the appeals_office in boston massachusetts on date petitioner attended the hearing appeals officer jenkins and appeals team manager gene peschier were present at the hearing petitioner and respondent recorded the hearing and a court reporter transcribed the hearing at the hearing petitioner called his adviser thomas smith who was in utah twice on petitioner’s cell phone petitioner repeatedly asked appeals officer jenkins and appeals team manager peschier to show him the delegation of authority from the secretary authorizing appeals officer jenkins and appeals team manager peschier to conduct the hearing petitioner did not raise any other issues or arguments at the hearing at the hearing appeals officer jenkins reviewed petitioner’s administrative file and transcripts of account for the years in issue and she verified that all applicable laws and administrative procedures had been met appeals officer jenkins also provided petitioner copies of his transcripts of account for the years in issue appeals officer jenkins provided petitioner several opportunities to raise issues other than the delegation of authority including collection alternatives such as an installment_agreement or an offer-in-compromise petitioner stated that he was not interested in discussing collection alternatives and that he wanted to terminate the hearing respondent acceded to petitioner’s wishes and the hearing ended on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner regarding his and tax years in the notice_of_determination respondent determined that prior to the filing of the tax_lien all statutory administrative and procedural requirements had been met no viable collection alternatives were established and the tax_lien was not considered to be overly intrusive on date respondent mailed petitioner certified certificates of assessments payments and other specified matters for the years in issue on date petitioner timely filed an imperfect petition for lien or levy action under code sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities on date the court ordered petitioner to file a proper amended petition on or before date attached to the order were our rules pertaining to lien and levy actions on date petitioner filed an amended petition for lien or levy action under code sec_6320 or sec_6330 attached to the amended petition are among other things a transcript of the hearing and copies of petitioner’s transcripts of account for the years in issue on date respondent filed the motion for summary_judgment attached as exhibits to the motion for summary_judgment among other things are the transcript of the hearing and transcripts of petitioner’s accounts for and on date the court ordered petitioner to file a response to respondent’s motion for summary_judgment on or before date petitioner did not file a response to respondent’s motion for summary_judgment discussion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 the petition in this case is an eight-page document filled with frivolous and groundless arguments it is unclear in the petition whether petitioner raises the issue of his underlying liabilities if he did petitioner is precluded from challenging his underlying tax_liabilities in the instant proceeding because he did not challenge them at the hearing tabak v commissioner tcmemo_2003_4 see 115_tc_582 n affd 21_fedappx_160 4th cir sec_301_6320-1 q a-f5 proced admin regs see also sec_301_6330-1 q a-f5 proced admin regs where the validity of the underlying tax_liability is not properly in issue we review respondent’s determination for an abuse_of_discretion 114_tc_604 petitioner appears to argue that at the hearing he was not provided documents demonstrating that the verification requirement of sec_6330 had been met at the hearing the commissioner is not required to provide the taxpayer with a copy of verification that the requirements of any applicable law or administrative procedure has been met 118_tc_162 in any event respondent gave petitioner copies of his transcripts of account for the years in issue at and subsequent to the hearing we have repeatedly held that the commissioner may rely on transcripts of account to satisfy the verification requirement of sec_6330 e g eiselstein v commissioner tcmemo_2003_22 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the verification requirement of sec_6330 has been satisfied cf 117_tc_117 petitioner claims in the petition that he was not accorded a hearing that complied with sec_6330 because as part of the hearing he was not able to summon witnesses cross-examine witnesses conduct discovery examine documents or obtain evidence from respondent we have repeatedly held that sec_6330 hearings are informal and that the compulsory attendance of witnesses or production of documents is not required 115_tc_329 davis v commissioner supra pincite petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the petition petitioner raised frivolous arguments and contentions that we have previously rejected and which we conclude were interposed primarily for delay this has caused in the case at bar petitioner appears to be following a strategy similar to the one provided to him at the hearing by thomas smith although these frivolous arguments may have been provided by mr smith it was petitioner’s choice to follow this bad advice and petitioner must face the consequences of his actions the court to waste its limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
